Citation Nr: 1541731	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-32 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES
 
1.   Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a low back injury.
 
2.   Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a cervical spine injury
 
3.   Entitlement to service connection for an adjustment disorder with depressed and anxious mood, secondary to right knee and lumbar spine disorders.
 
4.   Whether the reduction from a 30 percent to 20 percent rating for a right knee patellofemoral pain syndrome was proper.
 
5.   Entitlement to a total disability rating based on individual unemployability due to service-connected disability.
 
 

REPRESENTATION
 
Appellant represented by:  Shannon Brewer, Esq.


ATTORNEY FOR THE BOARD
 
Jason A. Lyons, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1991 to February 1994.

This case comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of Department of Veterans Affairs (VA) Regional Office (RO)  in St. Petersburg, Florida.  The question whether to reopen previously denied claims of entitlement to service connection for cervical and lumbar spine disabilities falls under the Board's jurisdiction regardless of prior actions by the RO, and the petitions to reopen are characterized accordingly.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).
 
Prior to an August 2015 Board videoconference hearing, the Veteran through his attorney withdrew the hearing request.  Additional evidence was, however, provided in July 2015 with waiver of Agency of Original Jurisdiction (AOJ) review.  
 
In November 2009, the Veteran alleged that a prior December 1994 rating decision which denied entitlement to service connection for back disability was clearly and unmistakably erroneous.  He also alleged that assigning a noncompensable evaluation for a right wrist disorder was clearly and unmistakably erroneous.  The Board finds, however, that beyond merely alleging clear and unmistakable error the Veteran advanced no material argument or theory of recovery.  As a claim of clear and unmistakable error must be pled with specificity, Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), no claim of clear and unmistakable error is not properly before the Board.  The Veteran may raise a another challenge to the December 1994 rating decision by stating specific grounds and filing that claim directly with the AOJ.  
 
The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is remanded to the AOJ.
 
 
FINDINGS OF FACT
 
1.   In an unappealed December 1994 rating decision VA denied entitlement to service connection for residuals of cervical and low back injuries.
 
2.   Since the December 1994 rating decision additional evidence has been provided regarding an unestablished fact necessary to substantiate the claim.
 
3.   The evidence is at least evenly balanced as to whether cervical and low back disorders are of service origin.
 
4.   An April 2010 VA examiner attributed an adjustment disorder to the appellant's a back disability.
 
5.   Review of the evidence, including with regard to functional loss upon daily use, does not disclose material improvement in the Veterans right knee patellofemoral pain syndrome.
 
 
CONCLUSIONS OF LAW
 
1.   The December 1994 rating decision denying entitlement to service connection for residuals of cervical and low back injuries is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.302 (2015).
 
2.   New and material evidence has been submitted to reopen claims of entitlement to service connection for cervical and low back disorders.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).
 
3.   A lumbar spine disability was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).
 
4.   A cervical spine disability was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.
 
5.   An adjustment disorder is secondary to service-connected right knee and cervical spine disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).
 
6.   The criteria are met for the restoration of a 30 percent rating for right knee patellofemoral pain syndrome.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R.  §§ 3.102, 3.105(e), 3.344, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.  §§ 5100, 5102, 5103A, 5107, and 5126, prescribes essential notice and development obligations upon VA involving a claim for compensation benefits.  In view of the favorable decisions discussed below there is no need to address whether VA complied with the VCAA.

Service Connection for Lumbar and Cervical Spine Disorders
 
Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

A valid claim for direct service connection requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
 
Where a chronic disease is shown during service the subsequent manifestations at any later date, however remote, are service-connected, unless clearly attributable to intercurrent cause.  A continuity of symptomatology is required where the condition noted during service is not shown to be chronic.  38 C.F.R. § 3.303(b).  However, continuity of symptomatology to substantiate service connection is limited to where involving a disease denoted as "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
A December 1994 rating decision denied entitlement to service connection for cervical and lumbar spine disorders, finding that there was relevant documented injury during service, but no chronic disability after leaving service that was associated with in-service injury.  Therefore, the claims were  denied both for absence of disability post-service, and absence of causal attribution of current disability to service.  The Veteran did not complete an appeal, and the decision became final.   38 U.S.C.A. § 7105.
 
When a claim to reopen is presented VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).
 
New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
There is now a February 2014 report of private physician Dr. D.A.L. diagnosing lumbar spondylosis, and offering an opinion that this disorder was due to service-related injuries.  He further diagnosed herniated nucleus pulposus left posterior C6-7 disc, and found this disorder related to service.  The opinion represents evidence favorable to the claims on both matters of current disability, and causal relationship to active military service, and provides "new and material" evidence to reopen the claims.  
 
The Board finds further that a decision on the merits may be issued at this point in time.  
 
Examining Dr. D.A.L.'s February 2014 opinion in detail he states that both lower and upper back disorders were "as likely as not caused by the service-related injuries [the Veteran] sustained in August of 1993 while serving in the Navy."  Dr. D.A.L. referenced a documented inservice incident in which the Veteran was struck by a moving vehicle and sustained multiple injuries.  The physician further indicated that chiropractic records contemporaneous with service discharge attributed continuing cervical/thoracic strain to the in-service accident.  Additionally, Dr. D.A.L. referred to treatment from a VA Medical Center dated between October 1994 and November 2011 which demonstrated ongoing mid-back muscle spasms and back pain.  
 
In his report, Dr. D.A.L. further expressed disagreement with the conclusion of the March 2010 VA examiner that found lower and upper back disorders nonservice-related.  Dr. D.A.L. took issue with the VA examiner's finding that there were  no available records documenting a chronic lumbar or cervical spine condition during service again, citing the chiropractic records as evidence of "chronic" condition.  
 
The Board finds the February 2014 private physician's opinion to be sufficiently well-reasoned and it is based in review of medical history to grant service connection under the doctrine of reasonable doubt.  Although prior VA examination concluded that there was no causal relationship to service, the subsequent favorable private medical opinion means that the evidence is roughly evenly balanced, for and against service connection.
 
Under VA's benefit-of-the-doubt doctrine, the claimant must prevail, and service connection for cervical and lumbar spine disorders is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").
  
Service Connection for Psychiatric Disorder
 
Following an April 2010 VA Compensation examination the appellant was diagnosed with an adjustment disorder, with depressed and anxious mood.  The examiner determined that if the Veteran was service-connected for his claimed back condition (unspecified, but presumably, both upper and lower regions), then the adjustment disorder was as likely as not a contributing factor in the underlying symptoms reported.  The examiner clarified that adjustment disorder with depressed and anxious mood was "as least as likely as not" caused by or a result of the back condition.  
 
In light of the fact that the Board is granting service connection for cervical and lumber disorders, and given that there is no contrary medical evidence of record,  service connection for psychiatric disorder is substantiated.
 
Restoration of Rating 
 
For ratings that have been in effect for five years or more, VA regulations contain certain protections in order to provide for the stabilization of assigned disability evaluations.  38 C.F.R. § 3.344(a)-(c).  In this case, in a December 2008 rating decision VA assigned a 30 percent evaluation for a right knee patellofemoral pain syndrome effective October 7, 2008.  The challenged reduction to 20 percent in this case was effective April 1, 2011. Accordingly, the evaluation was in effect less than five years and the aforementioned regulations are inapplicable. 
 
Regardless whether the five-year threshold is met, however, a VA rating reduction must be based upon review of the entire history of the veteran's disability, reconciling any contrary findings into a consistent picture.  38 C.F.R. § 4.2.  VA must then consider whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations.  In any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000); Brown v. Brown, 5 Vet. App. 413, 420-21 (1993). 
 
To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown, 5 Vet. App. at 420-21; Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991). 
 
In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.
 
The originally assigned 30 percent rating was based, in part on a finding of right knee motion from -20 to 120 degrees (i.e., 120 degrees of flexion; but extension to only 20 degrees).  This limitation of motion was also shown during repetitive motion study during an October 2008 VA examination.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 when leg extension is limited to 20 degrees, the proper rating to be assigned is 30 percent.  
 
The Veteran later filed a claim of June 2010 seeking an increase.  At a VA examination in October 2010, the appellant reported progressively worsening disability.  On examination, however, right knee extension was limited to 15 degrees.  In light of that finding the RO reduced the appellant's rating to 20 percent rating.   

While the RO  was correct that extension improved somewhat between examinations as to correspond to lower scheduler rating, there is no evidence that there was sustained and material improvement.  Moreover, the October 2010 examination indicated a continued limitation of function under ordinary conditions of life and work due to chronic knee pain, guarding, an antalgic gait and MRI signs of unstable large osteochondral defect.  The contemporaneous report from the Veteran in 2010 was that he would need  knee surgery soon.  In October 2013 he underwent a medial unicompartmental right knee replacement procedure.  This post-reduction evidence further substantiates the prior assigned rating, given that per Diagnostic Code 5055 the minimum rating for knee replacement is 30 percent, and notwithstanding whether due to total or partial knee replacement.  
 
Accordingly, the rating of 30 percent for a right knee disorder is restored. 
 
 
ORDER
 
Entitlement to service connection for a lumbar spine disability is granted.  
 
Entitlement to service connection for a cervical spine disability is granted.
 
Entitlement to service connection for an adjustment disorder, secondary to back disorder, is granted.
 
A 30 percent rating is restored for a right knee patellofemoral pain syndrome subject to the laws and regulations governing the award of monetary benefits.  
 
 
REMAND
 
A February 2014 report of a private physician concluded that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  That report, however, does not address how the appellant's service connected disorders preclude sedentary employment.  Moreover, given the additional disorders which are being service connected in this decision the Board finds that further development is in order.  
 
Accordingly, this claim is REMANDED for the following action:
 
1.   Any pertinent VA or other inpatient or outpatient treatment records, subsequent to March 2013 should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All records received should be associated with the claims file.  If the AOJ cannot locate all relevant Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2.  The Veteran should then be afforded a VA social and industrial survey in order to accurately determine the impact of his service-connected disabilities on his ability to obtain and retain substantially gainful employment.  A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  

3.  Following the social and industrial survey the Veteran should be afforded VA examinations for each service connected disorder to determine the nature and extent of each disability.  The appellant's claims folder, VBMS file and Virtual VA file must be made available to each examiner.  Each examiner must address how each disorder impacts the appellant's ability to work.  In particular, the examiners must offer opinions addressing whether the Veteran's service-connected disabilities, taken cumulatively, and in conjunction with his education and occupational experience, are sufficient to preclude his obtaining and retaining any form of substantially gainful (including sedentary) employment.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  

4.  The Veteran is hereby notified that it is his responsibility to report for all examinations, and to cooperate in the development of his claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination or the social and industrial survey, documentation should be obtained which shows notice scheduling that survey was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.
 
5.  The AMC/RO should then review the examination reports as well as the social and industrial survey to determine whether that they are in complete compliance with the directives of this REMAND and that all examiners have documented their consideration of all records contained in Virtual VA.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures.
 
6.  The AMC/RO should then readjudicate the Veteran's claim for a total disability rating based upon individual unemployability.  The AMC/RO must specifically document their consideration whether any referral of extra-scheduler evaluation based upon multiple service-connected disabilities is warranted, in light of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Should the benefit sought on appeal remain denied, the Veteran and his attorney should be provided with a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant action taken on the claim for benefits since April 2015.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


